DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tippelhofer (US 20130204456) in view of Sobue (US 20110202221)

Regarding claim 1, Tippelhofer teaches a charging controller that controls a process of charging a battery from an external power source wherein when an outside air temperature is equal to or lower than a predetermined temperature, the charging controller charges the battery from a time earlier than a scheduled time of use of the battery by a predetermined time until the scheduled time of use (paragraph [0020] teaches wherein a controller, interpreted as a charge management system 13 comprises environment sensors 11 whic may provide current temperature information to the charge management system and may propose alternative charging windows to the user 14 based on the weather conditions and may optimize a charging strategy for a battery management system 15 based on the predicted temperature during charging. Tipplehofer suggests an earlier charging time, since time has been adjusted based on the environmental temperature sensor, thus it is obvious that an earlier time may be an optimal charging time).
	Tipplehofer teaches a system which changes the charging schedule or start time of charging based on environmental temperatures, to avoid extreme temperatures. Tipplehofer does not explicitly teach charging the battery at an earlier than scheduled time.
	Sobue teaches wherein a charging controller charges the battery from a time earlier than a scheduled time of use by a predetermined time until the scheduled time of use (defined in paragraph [0041] wherein when the charging controller, item 2, determines that the weather for the day, for a day time charging is not “fine,” which may be equal to or less than a predetermined temperature, then the charging schedule is changed to a night time charging, thus earlier than the scheduled day time charging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tipplehofer reference with the charge scheduling system of the Sobue reference so that stronger power is provided to the vehicle during an offpeak time. 
The suggestion/motivation for combination can be found in the Sobue reference in paragraph [0041] wherein the vehicle is charged when there is more abundant power to provide.  

Regarding claim 2, Tipplehofer teaches the charging controller according to claim 1, comprising: an outside air temperature determining unit that determines whether or not the outside air temperature is equal to or lower than the predetermined temperature (paragraph [0020] teaches environment sensors 11 which may provide current temperature. Paragraph [0031] teaches wherein the temperature is determined to have dropped below a predetermined level).
Tipplehofer does not explicitly teach a scheduled-time-of-use determining unit that, when the outside air temperature determining unit determines that the outside air temperature is equal to or lower than the predetermined temperature, determines whether or not the scheduled time of use is ascertainable or inferable; an early-stage charging processing unit that, when the scheduled-time-of-use determining unit determines that the scheduled time of use is ascertainable or inferable, charges the battery so as to reach a predetermined state-of-charge lower than a full state-of-charge; and a late-stage charging processing unit that, after execution of an early-stage charging process, charges the battery so as to reach the full state-of-charge from the time earlier than the scheduled time of use by the predetermined time until the scheduled time of use.
Sobue teaches wherein a scheduled-time-of-use determining unit that, when the outside air temperature determining unit determines that the outside air temperature is equal to or lower than the predetermined temperature, determines whether or not the scheduled time of use is ascertainable or inferable 
Sobue teaches an early-stage charging processing unit that, when the scheduled-time-of-use determining unit determines that the scheduled time of use is ascertainable or inferable, charges the battery so as to reach a predetermined state-of-charge lower than a full state-of-charge (paragraph [0041] teaches wherein the battery is charged after determining an optimal charge schedule to charge the batteries).
Sobue teaches wherein a late-stage charging processing unit that, after execution of an early-stage charging process, charges the battery so as to reach the full state-of-charge from the time earlier than the scheduled time of use by the predetermined time until the scheduled time of use (paragraph [0036] teaches wherein the battery is fully charged. Paragraph [0048] teaches wherein the battery is protected from a shortage of charging, the when the battery is charged, it is charged fully).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tipplehofer reference with the charge scheduling system of the Sobue reference so that stronger power is provided to the vehicle during an offpeak time. 
The suggestion/motivation for combination can be found in the Sobue reference in paragraph [0041] wherein the vehicle is charged when there is more abundant power to provide.

Regarding claim 3, Tipplehofer teaches the charging controller according to claim 1, wherein the charging controller is provided in an outlet cable having a charging connector that is removably connected to a charging inlet of the battery and a power plug that is removably connected to a power socket of the external power source (figure 4 shows wherein the vehicle comprises a connector item 50 and defined in paragraph [0032] wherein electrical energy provided via a plug, interpreted as a connector 50 from an energy grid).

Regarding claim 4, Tipplehofer teaches charging controller according to claim 3, comprising: a connection determining unit that determines whether or not the battery and the external power source are connected to each other by the outlet cable(figure 4 shows wherein the vehicle comprises a connector item 50 and defined in paragraph [0032] wherein electrical energy provided via a plug, interpreted as a connector 50 from an energy grid).
Tipplehofer teaches an outside air temperature determining unit that, when the connection determining unit determines that the battery and the external power source are connected to each other, determines whether or not the outside air temperature is equal to or lower than the predetermined temperature (paragraph [0020] teaches environment sensors 11 which may provide current temperature. Paragraph [0031] teaches wherein the temperature is determined to have dropped below a predetermined level).
Tipplehofer does not explicitly teach a scheduled-time-of-use determining unit that, when the outside air temperature determining unit determines that the outside air temperature is equal to or lower than the predetermined temperature, determines whether or not the scheduled time of use is ascertainable or inferable; an early-stage charging processing unit that, when the scheduled-time-of-use determining unit determines that the scheduled time of use is ascertainable or inferable, charges the battery so as to reach a predetermined state-of-charge lower than a full state-of-charge; and a late-stage charging processing unit that, after execution of an early-stage charging process, charges the battery so as to reach the full state-of-charge from the time earlier than the scheduled time of use by the predetermined time until the scheduled time of use.
Sobue teaches a scheduled-time-of-use determining unit that, when the outside air temperature determining unit determines that the outside air temperature is equal to or lower than the predetermined temperature, determines whether or not the scheduled time of use is ascertainable or inferable (defined in paragraph [0038] wherein determining if the scheduled use of time is ascertainable or inferable is interpreted as determining whether the user sets the scheduled starting time and wherein values are stored within a memory. Paragraphs [0058] – [0060] teaches wherein the scheduling information may be stored in an mobile device so as to calculate the charging time, thus inferring the time).
Sobue teaches an early-stage charging processing unit that, when the scheduled-time-of-use determining unit determines that the scheduled time of use is ascertainable or inferable, charges the battery so as to reach a predetermined state-of-charge lower than a full state-of-charge (defined in paragraph [0038] wherein determining if the scheduled use of time is ascertainable or inferable is interpreted as determining whether the user sets the scheduled starting time and wherein values are stored within a memory. Paragraphs [0058] – [0060] teaches wherein the scheduling information may be stored in an mobile device so as to calculate the charging time, thus inferring the time).
Sobu teaches a late-stage charging processing unit that, after execution of an early-stage charging process, charges the battery so as to reach the full state-of-charge from the time earlier than the scheduled time of use by the predetermined time until the scheduled time of use (paragraph [0036] teaches wherein the battery is fully charged. Paragraph [0048] teaches wherein the battery is protected from a shortage of charging, the when the battery is charged, it is charged fully).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tipplehofer reference with the charge scheduling system of the Sobue reference so that stronger power is provided to the vehicle during an offpeak time. 
The suggestion/motivation for combination can be found in the Sobue reference in paragraph [0041] wherein the vehicle is charged when there is more abundant power to provide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050099154 A1	Ohnuma, Nobuhito  et al.: teaches a battery charging system based on temperature.
US 20040155661 A1	Field, Robert B.  et al.: teaches a battery charging system which models charging profile based on temperature. 
US 20100156352 A1	Muta; Koichiro et al.: teaches a means to controlling charging based on a variety of parameters.
US 20100292855 A1	Kintner-Meyer; Michael: teaches adjusting vehicle battery charging based on specific parameters. 
US 20140006137 A1	Melen; Roger et al.: teaches a charging scheduling system based on specific parameters. 
US 20140217976 A1	McGRATH; Seamus et al.: teaches wherein charging is adjusted based on various parameters. 
US 20210053457 A1	Jeon; Sung Bae et al.: teaches modify a charging time based on temperature. 
US 20210339647 A1	BATIR; Sean et al.: teaches a charging priority based on various parameters. 
US 20220032809 A1	Lu; Norman.: teaches a charging priority based on various parameters. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859